                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION




WILEMON FOUNDATION, INC. and
R. J. WILEMON, LLC,                                                              PLAINTIFFS

V.                                                                       NO. 1:19CV136-M-S

DANNY WAYNE WILEMON,                                                            DEFENDANT

                                             ORDER

       The above styled and numbered cause was assigned to United States District Judge

Michael P. Mills on July 24, 2019. Judge Mills, on his own motion, hereby RECUSES himself

from this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign

this cause to another United States District Judge.

       This the 26th day of July, 2019.



                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
